     Case 1:18-cv-00517-NONE-EPG Document 58 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE URENA, as an individual, on behalf             No. 1:18-cv-00517-NONE-EPG
      of himself and others similarly situated,
12                                                        ORDER VACATING FINDINGS AND
                          Plaintiff,                      RECOMMENDATIONS
13
              v.                                          (ECF No. 57)
14
      CENTRAL CALIFORNIA ALMOND                           ORDER FOR ADDITIONAL BRIEFING
15    GROWERS ASSN.,

16                        Defendant.

17

18           Plaintiff Jose Urena, on behalf of himself and others similarly situated (“Plaintiff”), filed

19   the complaint commencing this class-action lawsuit on April 13, 2018. (ECF No. 18). Plaintiff

20   filed a motion for final approval of a class-action settlement agreement on January 8, 2021, (ECF

21   No. 52), and a motion for attorneys’ fees and costs concurrently therewith, (ECF No. 52-1). The

22   Court held a hearing on February 5, 2021. On February 10, 2021, Plaintiff Urena filed a

23   supplemental declaration concerning the amount of time he spent on this action. (ECF No. 55).

24   On February 18, 2021, Plaintiff’s counsel Kelsey M. Szamet (“counsel”) filed a supplemental

25   declaration concerning reimbursement of costs. On March 12, 2021, the Court entered findings

26   and recommendations, recommending that the motion for final approval be granted. (ECF No.

27   57). In its analysis, the court, like the parties, followed the factors the Ninth Circuit set forth in

28   Staton v. Boeing Co., 327 F.3d 938 (9th Cir. 2003). (See ECF Nos. 52, 57).
                                                         1
     Case 1:18-cv-00517-NONE-EPG Document 58 Filed 06/14/21 Page 2 of 2


 1          On June 1, 2021, the Ninth Circuit decided Briseno v. Henderson, ___ F.3d ____, 2021

 2   WL 2197968 (9th Cir. June 1, 2021). The court held that consideration of the Staton factors

 3   alone is not enough: district courts must analyze proposed class-action settlements using the

 4   factors set forth in the revised Rule 23(e). Id. at *8 (“[M]any of the Staton factors fall within the

 5   ambit of the revised Rule 23(e). But Congress provided district courts with new instructions —

 6   such as analyzing the ‘terms of the settlement’ and ‘terms of any proposed award of attorney’s

 7   fees’ — that require them to go beyond our precedent.”). The Court did not do so in its initial

 8   findings and recommendations. It will therefore vacate its initial findings and recommendations.

 9          Rule 23(e)(2)(c) requires district courts consider whether “the relief provided for the class

10   is adequate, taking into account . . . any agreement required to be identified under Rule

11   23(e)(3)[.]” Rule 23(e)(3) requires parties seeking approval to “file a statement identifying any

12   agreement made in connection with the proposal.” The court was unable to locate a statement in

13   the briefing concerning Rule 23(e)(3).

14          Accordingly, IT IS HEREBY ORDERED that:

15          1. The findings and recommendations entered March 12, 2021 are VACATED;

16          2. Within seven days, the parties shall file a statement providing the information required

17               under Rule 23(e)(3); and

18          3. Within seven days, the parties may elect to file additional briefing, not exceeding ten

19               pages, to address any other issues noted in this order.

20
     IT IS SO ORDERED.
21

22      Dated:     June 14, 2021                                /s/
23                                                      UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                        2
